Detailed Action
This office action is in response to the amendment filed on 01/27/2022.

Status of Claims
Claims 1-13, 15 and 18-19 are allowed.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest anchor channel control feature, specifically, “commencing, after the selecting, sending of a predetermined number of synchronization signal transmissions using the current anchor channel configuration; and
determining if feedback is received from one of the electronic devices, wherein the electronic device detected interference on the new anchor channel configuration, and
 if so, aborting a change to the new anchor channel configuration, else one of: sending synchronization signal transmissions using the new anchor channel configuration after the predetermined number of synchronization signal transmissions has been sent on the current anchor channel configuration ” as recited in independent claims 1 and 7.

The prior arts of record fails to teach or reasonably suggest anchor channel control feature, specifically, “upon the condition being detected, wherein the condition is interference, transmitting feedback to the base station regarding the detected interference; and
following the receipt of the notification of the new anchor channel configuration and, if a time arrives to switch from a current anchor channel configuration to the new anchor channel configuration, switching from current anchor channel configuration to the new anchor channel configuration: and
wherein determining if a time arrives to switch from the current anchor channel configuration to the new anchor channel configuration includes monitoring a value in received synchronization signal transmissions to determine if the monitored value reaches a predetermined value: and
wherein the monitored value is a counter reflecting the number of synchronization signal transmissions sent since the notification of the new anchor channel configuration” as recited in independent claims 13.

The prior arts of record pertinent to applicant’s disclosure, comprising:
Lindoff et al. (Publication No. US 2012/0115468), the prior art disclosure relates to a technique for receiving and/or transmitting data on one or more component carriers; see ¶ 0001. In specific, using one or more candidate anchor component carriers in a multiple carrier system; see figure 6 & ¶ 0052. The mobile terminal measures the anchor component carrier signal quality; see figure 6 numeral 615. If the signal quality of the anchor component carrier exceeds the threshold, the anchor component carrier signal quality is Sufficient to maintain a reliable connection to the base station of the serving cell and the mobile terminal remains connected over the anchor component carrier; see figure 6 numeral 620 & ¶ 0053. However, the prior art fails to disclose the above features. 

Gauvreau et al. (Publication No. US 2013/0077554), the prior art disclosure relates to a system (e.g. an access point) [base station] initiate a swap of an anchor channel [current anchor channel], when [detect] the anchor channel becomes unavailable [condition], e.g., by using a number of beacons [synchronization signal]; see ¶ 0234. In specific, the system [base station] count [detecting] the number of lost beacons, select one of the channels as the new anchor channel, and disseminate the information on the new anchor channel to the STAs [electronic devices]; see ¶ 0234 & 0236. Furthermore, when the beacon [synchronization signal] losses are greater than the threshold [predetermined number] for the current anchor channel, the system switch the anchor channel to the new anchor channel (e.g. alternative channel); see ¶ 0235. The STA receive one or more beacon(s) via the anchor channel; see ¶ 0009. However, the prior art fails to disclose the above features.

Jeon et al. (Publication No. US 2011/0069684), the prior art disclosure relates to channel assessment and channel searching in a wireless network; see ¶ 0001. In specific, a system (e.g. an access point) [base station] initiate a swap of an anchor channel [current anchor channel], when [detect] the anchor channel becomes unavailable [condition], e.g., by using a number of beacons [synchronization signal]; see ¶ 0234. In specific, a beacon is broadcasted in a channel including a "CHANNEL CHANGE IE"; see figure 6C step 96 & ¶ 0052. The "CHANNEL CHANGE IE" comprises a "Number of Beacons to Change" field [counter value] which represents the number of transmission times of the beacon on the channel before change; see table 7 & ¶ 0051. In addition, after the broadcasting of the beacon as much as the number of times indicated by the "Number of Beacons to Change" field [counter value] the devices change to a new channel; see figure 6C step 100 & ¶ 0052. However, the prior art fails to disclose the above features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472